Name: Decision of the EEA Joint Committee No 41/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  technology and technical regulations;  transport policy
 Date Published: 1999-02-04

 4.2.1999 EN Official Journal of the European Communities L 30/40 DECISION OF THE EEA JOINT COMMITTEE No 41/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 29/98 (1); Whereas Commission Directive 97/31/EC of 11 June 1997 adapting to technical progress Council Directive 76/760/EEC relating to the rear registration plate lamps for motor vehicles and their trailers (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 25 (Council Directive 76/760/EEC) in Chapter I of Annex II to the Agreement:  397 L 0031: Commission Directive 97/31/EC of 11 June 1997 (OJ L 171, 30.6.1997, p. 49). Article 2 The texts of Directive 97/31/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 26 June 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 310, 19. 11. 1998, p. 13. (2) OJ L 171, 30. 6. 1997, p. 49.